﻿
First, I should like to congratulate you, Mr. Dante Caputo, upon your election to the presidency of the forty-third session of the General Assembly, Your elevation to that high office is a reflection not only of your proved diplomatic skills, but also of the esteem in which your country, an important member of the Non-Aligned Movement, is held internationally. We are confident that under your able guidance our endeavours will meet with success. Mr. Peter Florin had a remarkably busy watch. Apart from the forty-second regular session, he was called upon to preside over several resumed and special sessions of the Assembly. He more than justified the confidence that the international community had reposed in him. We are grateful to him.
The Secretary-General is, of course, the very personification of the internationalist ethic itself. Throughout these turbulent and anxious years that have marked his second term, only Mr. Perez de Cuellar's steady and resolute determination has restored the Organization to its present high esteem, even among some of its detractors. Although the fortunes of the United Nations have not quite turned around, we have nevertheless passed the point where the Secretary-General feared he would preside over the dissolution of the United Nations. Instead, he now presides over peace talks, from the Gulf war to Afghanistan, Cyprus and Western Sahara, ail under the auspices of, or in terms defined by, the United Nations. It is a remarkable achievement, a culmination of that patient and careful diplomatic choreography that has characterized Mr. Perez de Cuellar's tenure as Secretary-General, We of the non-aligned countries derive great satisfaction from the achievements of one of the outstanding diplomats of Peru· a key member of our Movement.
The outbreak of peace in places of seemingly intractable conflict and a resurgence in the fortunes of the United Nations are the central features on the international stage today. In the Gulf war, perhaps the most painful and destructive war since 1945, the guns have fallen silent. The former belligerents now sit together in Geneva, talking peace. The basis of that peace continues to be Security Council resolution 598 (1987), in whose evolution and balanced formulation the caucus of the non-aligned countries in the Security Council played no small role. This cessation of hostilities not only puts an end to the anguish of the peoples of Iran and Iraq and affords those countries an opportunity for reconstruction and development, but also eliminates a dangerous threat to international peace and security. We therefore urge the two non-aligned countries, also Member States of the United Nations, to co-operate with the Secretary-General in the effort to find a durable solution to the conflict.
Pursuant to the Geneva accords on Afghanistan, negotiated under the auspices of the United Nations by the Secretary-General's Special Representative, Mr, Diego Cordovez - then Under-Secretary for Political Affairs and now the Foreign Minister of Ecuador, another key non-aligned country in Latin America - thousands of foreign troops have already left Afghanistan, That not only paves the way for the Afghan people to decide their future free from outside interference but, again, removes a threat to international peace and security. We urge all parties to respect the letter and spirit of those accords to ensure that nothing is done which can cause them to unravel. 
In southern Africa also, we have seen the tripartite agreement which involves Angola, Cuba and the Pretoria regime and which provides for the withdrawal of South African troops from Angola and possible implementation of the United Nations plan for Namibia. We welcome the declaration of a cease-fire and the end of South Africa's illegal occupation of the sovereign territory of Angola. It is our earnest hope that South Africa will live up to the letter and spirit of the tripartite agreement and will proceed to implement Security Council resolution 435 (1978).
Elsewhere in Africa, thanks to the United Nations a breakthrough also appears imminent in the 13-year war over Western Sahara. In particular, we note the proposal by the Secretary-General last month whereby a cease-fire would be declared, followed by a referendum of the citizens of Western Sahara, including those living in refugee camps. It is also satisfying to note that Morocco and POLISARIO, the two parties to the conflict, are soon to engage in direct talks as called for by the Organization of African Unity. We hope it will now be possible to resolve, once and for all, the central question of self-determination for the Sahrawi people.
On Kampuchea too there are signs of movement. Viet Nam has promised to pull out its troops from Kampuchea and the parties involved have held the Jakarta informal meeting and are in constant contact on the nature of the post-settlement order in South-East Asia. We in the Movement of Non-Aligned Countries shall continue to prod the parties concerned to quicken their search for an honourable solution to the problem.
On the vexed question of divided Cyprus, we have recently witnessed some promising stirrings, thanks to the efforts of the Secretary-General. We hope that here too progress can be made. 
The recent relaxation in tension on the international scene has not altered the essence of the problems we face in our region of Africa. The Non-Aligned Movement has always maintained that apartheid is the root cause of conflict and that peace and security cannot be obtained in southern Africa until that system is eradicated. The destabilization of the economies of the front-line States continues unabated. Millions of displaced persons, innocent men, women and children, tragic refugees of the evil system of apartheid, are constantly on the run in search of food and security. Only a month ago I had the privilege of attending in Oslo, Norway, the International Conference on the Plight of Refugees, Returnees and Displaced Persons in Southern Africa. That was the first conference of its kind devoted entirely to the problem of refugees in southern Africa. The Conference established that the number of persons uprooted from their homes by the apartheid regime's acts of destabilization had reached the tragic figure of 5.4 million. Thousands of old men and women, the sick and little children, the weakest in our societies, who cannot make it to safety, perish as victims of the harsh elements or the bayonets of Pretoria's financed bandits. 
In South Africa itself, the majority population continue to be victimized by the apartheid police for no crime other than the colour of their skin. Thousands are incarcerated in apartheid gaols. The world must take note and do something. Apartheid cannot be wooed into oblivion; it can only be forcibly taken out by the roots. The only means of doing that, short of war, is the imposition by the entire international community of comprehensive mandatory sanctions under Chapter VII of the Charter. The arguments of those who oppose sanctions sound increasingly hollow and self-serving. Sanctions may cost some blacks and some whites jobs, but there is no doubt that they do weaken apartheid. The non-application of sanctions leaves apartheid intact. Apartheid kills. Sanctions can have a powerful psychological effect on the white minority in South Africa. For no man is an island, nor is a nation for that matter, not even a nation of unreconstructed racists.
The Middle East is another long-running sore where movement towards peace has been elusive. As Israel has continued to occupy captured Arab and Palestinian lands, the citizens of those occupied territories have met Israeli armour with their bare hands, sustaining many casualties. The uprising of the past nine months in the occupied territories is not a simple matter of bravery. No one wants to die. It is a matter of desperation. The Palestinian people, like all human beings, want to exercise their right to self-determination. Israel must withdraw from the occupied territories and let go of the Palestinian nation. It is our view that only the holding of the international peace conference, under the auspices of the United Nations, to address all aspects of the Middle East problem can bring peace and security for all in the region.
In Central America, the Arias plan has provided a concrete and viable framework for peace. Negotiations continue, even if intermittently, in countries with an insurgency problem. We note in particular that the Government of Nicaragua has continued to extend its hand to the opposition, asking them to continue negotiations. The cease-fire that was called for by the plan has repeatedly been extended and is still holding. It would be irresponsible to call for, or cause, the abandonment of that cease-fire. Countries should not resort to the politics of intimidation or diplomacy of violence in the region. It is essential, for the sake of the people and Governments of Central America and also for international peace and security, that the Arias plan be given a chance to succeed.
Foreign troops remain on the Korean peninsula, prolonging the unjustified division of that land and resulting in increased tensions, therefore we demand the removal of all foreign troops and call for talks on reunifying the peninsula.
In an age of apocalyptic destructive power, co-operation to reduce the means of war has become a categorical imperative. The international community has set itself clearly defined priorities in disarmament as contained in the Final Document of the first special session of the General Assembly devoted to disarmament, held in 1978. At the top of the list is the need to prevent the outbreak of nuclear war. Non-aligned States have already stated that the use of nuclear weapons, besides being a violation of the Charter of the United Nations, would also be a crime against humanity. To this end they have urged all nuclear-weapon States, pending the achievement of nuclear disarmament, to sign a binding instrument forswearing the use of nuclear weapons. It would also be desirable, in the interim, for the nuclear-weapon States to make a solemn declaration that they will not be the first to use or threaten to use nuclear weapons. At the same time, the Conference on Disarmament must seek ways of fulfilling its mandate with regard to the item on the prevention of nuclear war with which it has been charged by the General Assembly.
Clearly, for as long as the nuclear arms race persists and nuclear arms remain in the arsenals of States, the risk of nuclear war remains with us. For this reason urgent measures must be taken to effect the cessation of the nuclear-arms race and proceed to nuclear disarmament. We welcomed the Treaty on the elimination of medium- and short-range missiles concluded between the Soviet Union and the United States late last year. The conclusion of that Treaty, while of great symbolic importance as representing the first significant step of disarmament in our time, should not obscure the fact that it accounted for a mere 4 per cent of nuclear warheads and that the remaining 96 per cent, constantly being modernized and made more accurate, lethal and usable, is still with us. The occasion should be one not for mere self-congratulation, but for renewed efforts to eliminate the remaining, far greater arsenals of nuclear weapons. To this end, we urge the United States and the Soviet Union to move quickly towards the goal of a 50 per cent reduction in strategic offensive arsenals which they have set themselves.
While the bilateral negotiations on disarmament are important, success in that forum should not be used to curb the role of the United Nations in that field. The United Nations, as the sole universal forum, has a central role to play in all issues that affect the generality of mankind. To that extent, we profoundly regret that the momentum generated by bilateral negotiations last year was not translated into concrete achievements during the third special session of the General Assembly devoted to disarmament. The non-aligned countries have always believed that bilateral and multilateral negotiations on disarmament should mutually reinforce and complement, not hinder or preclude, each other. This is particularly so of such disarmament topics of vital importance to all States as a comprehensive test-ban treaty, the prevention of an arras race in outer space, nuclear disarmament, chemical weapons, conventional weapons and the elaboration of a comprehensive programme of disarmament. 
My country is particularly perturbed by the continued nuclear collaboration between South Africa on the one hand and certain Western States and Israel on the other. As we have all along warned, Pretoria has now publicly admitted that it has the capability to produce nuclear weapons. We therefore hope that those responsible for transferring the know-how to the apartheid regime will now desist from any further collaboration with it in this and related spheres. The nuclearization of South Africa not only poses a direct danger to our part of the continent, hut also hinders the implementation of the Declaration on the Denuclearization of Africa, and is a threat to international peace and security as well. The Security Council has a responsibility, under paragraph 63 (c) of the Final Document of the first special session on disarmament, to ensure that the implementation of the Declaration on the Denuclearization of Africa is not hindered. That body should move at once to institute measures that curb South Africa's continued nuclearization. Furthermore, we believe that South Africa's offer to the three Non-Proliferation Treaty nuclear-weapon States to enter into negotiations on the possibility of its adhering to the Treaty is only a ruse to delay its suspension from the International Atomic Energy Agency. For that reason, we do not see the need for any negotiations and urge the Agency's General Conference to suspend South Africa immediately.
While still on the issue of Africa and nuclear weapons, I wish once again in this Hall to protest indignantly at the callousness shown by the industrialized nations in dumping their nuclear and toxic wastes in Africa. Africa already has enough problems of its own without becoming the garbage-bin of the wealthy northern nations. It is not fair that the poorest nations should be the ones to suffer the worst effects of "progress" in which they do not share. 
The Indian Ocean is another region of vital concern to the littoral and hinterland States of the area. Seventeen years after the Assembly's adoption of the Declaration of the Indian Ocean as a Zone of Peace, the Ad Hoc Committee on the Indian Ocean is still mired in fruitless squabbles about procedures and methodology. Meanwhile, great-Power militarization of the Ocean is proceeding apace, and the envisaged Colombo Conference is repeatedly postponed. Since those who have spoken against the Conference used to cite the focal points of tension around the region as the reason why the Conference could not go ahead, the solutions in Afghanistan and the Gulf should now pave the way to Colombia. It is our fervent wish that the Conference should not be postponed again beyond the present target date of 1990.
The acute crisis affecting the international economy has not shown any signs of abating during the past year. Growth has continued to be either sluggish, non-existent or even negative in most developing countries. Commodity prices remain well below acceptable levels. External indebtedness continues to exact a heavy toll on the economies of the developing countries. High interest rates have drastically increased the burden of debt service. In addition, resource flows continue to go from the poor of the South to the rich of the North.
The reality of interdependence makes those problems the concern of every country. A solution requires the adoption of a comprehensive set of measures that addresses all aspects of the problem and is geared towards the resumption and acceleration of growth in the developing and debtor countries. The official development assistance (ODA) target of 0.7 per cent of gross national product in financial-resource flows from developed to developing countries, which was agreed in. the International Development Strategy, must be reached soon, as must the ODA target of 0.15 per cent of gross national product for the least developed countries, as agreed in the Substantial New Programme 
In 1986 the General Assembly adopted the United Nations Programme of Action for African Economic Recovery and Development. Great hopes had been attached to that Programme, but up to now we have not yet seen any African economic recovery, despite the enormous sacrifices the countries of the region have made during the past two years.
Only a year ago we were reminded by the World Commission on Environment and Development that poverty was one of the major causes of environmental degradation today. People may be forced to cut down the rain forest by economic necessity in the tropics, but the effects will be felt equally in New York, in London and in Tokyo. There was much talk of the greenhouse effect this year. The Commission on the environment told us that a plausible way of reversing that trend may be to raise the standards of living in the third world.
Unilateral solutions are impossible. What is needed is global dialogue. We of the Non-Aligned Movement have consistently argued for the multilateral approach. We have called for the resumption of the North-South dialogue. We have called for the convening of an international conference on money and finance with universal participation aimed at meeting the development and financing requirements of the international economy, particularly with regard to the economies of the developing countries. We have also stated that international negotiations on the debt problem, involving creditor and debtor nations, multilateral financial institutions and international private banks, were a necessary step in the search for a lasting resolution of the current debt problem.
For our part, we in the Movement of Non-Aligned Countries stand ready to contribute in any way possible towards the real launching of dialogue. Earlier this year, the Non-Aligned Committee on Economic Co-operation met at Harare to assess the state of North-South dialogue and to formulate proposals for its revitalization. I commend the important document espousing those proposals for your close study and serious consideration.
However, the Non-Aligned Movement forms only part of the family of nations. A comprehensive resolution of the current crisis in the international economy needs the participation of all members. It is our hope that the climate of dialogue that has been made by possible by the new thaw in super-Power relations will spill over into the economic sphere. It was therefore with a sense of hope that we noted the gentle breezes blowing from the Group of Seven summit meeting at Toronto. The proposals from Toronto, though limited, envisaging the cancellation of the official debt of the least developed countries of sub-Saharan Africa, reflected a sensitivity that we hope will become part of the approach of the industrialised countries to the entire question of the developing world-debt crisis.
Later this year the mid-term review of the Uruguay Round of trade negotiations will be carried out at a high-level meeting to be held at Montreal. That meeting provides a unique opportunity for both the developed and the developing countries to assess the development in the current Uruguay Round and to renew their commitment to the search for lasting solutions to the malaise affecting the present international trading system. In these negotiations it is imperative that approaches that seek to negate the spirit of international co-operation or the mutuality of interests between the developed and the developing countries be avoided at all costs. Attempts to derogate or deviate from long-standing principles and the rules of the General Agreement on Tariffs and Trade for self-interest should be resisted.
Great strides have already been made in recent years in the conceptual appreciation of the threat those economic problems pose for international peace and security. The time has come to move these concepts to the realm of policy. We of the Movement of Non-Aligned Countries stand ready to participate constructively in that process. We trust that others are ready to join with us.
I wish to return to the subject of the United Nations and the concept of multilateralism. The 1980s will go down in the history of this century as the decade of a retreat from multilateralism. Many of us would like to believe that this phenomenon of the 1980s has not peaked and is on the wane. But, sadly, the reality is less reassuring. The United Nations is still mired in a financial crisis deliberately engineered. The Secretary-General has been reduced to a virtual street beggar passing the hat to keep the Organization from closing its doors. This is most unseemly. Coming at the very time when the United Nations role in defusing threats to international peace and security has been on the rise, it is doubly intolerable,
I appeal to all Member States to rally behind the Secretary-General by fully honouring the legal obligations they solemnly undertook under the Charter.
On that note let me conclude by reaffirming the commitment of the Non-Aligned Movement to the lofty ideals of this body. As you carry out your difficult duties, I wish to assume you of the continued support of the Movement of Non-Aligned Countries. 
